DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art teaches alone or in combination the italicized and bolded features:Claim 1. A method for instantiating a machine learning system for generating semantic segmentation masks over an input dataset based on a fully-supervised dataset having high-detail labels and a weakly-supervised dataset having low-detail labels, the method executed by at least one processor in communication with at least one memory and comprising: instantiating a primary model in the at least one memory, the primary model operable to generate a high-detail prediction based on one or more parameters of the primary model and a first item from any of the input, fully-supervised, and weakly-supervised datasets; instantiating an ancillary model in the at least one memory, the ancillary model operable to generate a high-detail prediction based on one or more parameters of the ancillary model, a second item, and a low-detail label corresponding to the second item; training the one or more parameters of the ancillary model based on the fully- supervised dataset independently of the primary model; training the one or more parameters of the primary model based on the fully- supervised and weakly-supervised datasets based on one or more predictions of the ancillary model over the weakly-supervised dataset.Claims 2-15 depend on allowable claim 1.Claim 16. A computing system comprising: at least one processor; at least one nontransitory processor-readable medium communicatively coupled to the at least one processor, the at least one nontransitory processor-readable medium which stores at least one of processor-executable instructions or data which, when executed by the at least one processor, cause the at least one processor to: instantiate a primary model in the at least one memory, the primary model operable to generate a high-detail prediction based on one or more parameters of the primary model and a first item from any of the input, fully-supervised, and weakly-supervised datasets; instantiate an ancillary model in the at least one memory, the ancillary model operable to generate a high-detail prediction based on one or more parameters of the ancillary model, a second item, and a low-detail label corresponding to the second item; train the one or more parameters of the ancillary model based on the fully- supervised dataset independently of the primary model; train the one or more parameters of the primary model based on the fully- supervised and weakly-supervised datasets based on one or more predictions of the ancillary model over the weakly-supervised dataset.Claims 17-20 depend on allowable 16.Relevant prior arts:US 20190258907 A1 Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for image rendering. In one aspect, a method comprises receiving a plurality of observations characterizing a particular scene, each observation comprising an image of the particular scene and data identifying a location of a camera that captured the image. In another aspect, the method comprises receiving a plurality of observations characterizing a particular video, each observation comprising a video frame from the particular video and data identifying a time stamp of the video frame in the particular video. In yet another aspect, the method comprises receiving a plurality of observations characterizing a particular image, each observation comprising a crop of the particular image and data characterizing the crop of the particular image. The method processes each of the plurality of observations using an observation neural network to determine a numeric representation as output.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        5/21/2022